DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in figure 3, reference # 310 is not mentioned in the specification.  The reference # 310 can either be amended into the specification or can be removed from figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, it is unclear if the cylinder, piston, collar, and torque arm are meant to be part of the system or not.  Claims 2-20 as well as the disclosed invention have these as essential elements of the system.  Claim 1 only requires a linkage, with 2 ends that are pivotally connected to something.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 8-14, & 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartel (US Patent No. 4,047,681).  
Regarding claim 1
	Hartel teaches a system (See figures 1-6) for use with a shock strut (See figures 1-6, ref # 13) having a cylinder, (See figures 1-6, ref # 14) a piston, (See figures 1-6, ref # 16) a collar, (See figures 1-6, ref # 23/68) and a torque arm (See figures 1-6, ref # 62 & 29) coupled between the piston (See figures 1-6, ref # 16) and the collar, (See figures 1-6, ref # 23) wherein the piston, (See figures 1-6, ref # 16) the torque arm, (See figures 1-6, ref # 62 & 29) and the collar (See figures 1-6, ref # 23) rotate together about a longitudinal axis (See figures 1-6, ref # 26) of the shock strut (See figures 1-6, ref # 13) with respect to the cylinder, (See figures 1-6, ref # 14) the system (See column 4, line 46 – column 5, line 16) comprising: a shrink linkage (See figures 1-6, ref # 66) having a first end (See figures 1-6, ref # 63) and a second end, (See figures 1-6, ref # 67) the first end (See figures 1-6, ref # 63) is configured to be pivotally coupled to the torque arm (See figures 1-6, ref # 62 & 29) and the second end (See figures 1-6, ref # 67) is configured to be pivotally coupled to the cylinder; (See column 6, lines 46-56 & figures 1-6, ref # 14) wherein the shrink linkage (See figures 1-6, ref # 66) is configured to force the piston (See figures 1-6, ref # 16) into the cylinder (See figures 1-6, ref # 14) in response to the collar (See figures 1-6, ref # 23) rotating with respect to the cylinder.  (See column 4, line 46 – column 5, line 16 & figures 1-6, ref # 14)  


	Hartel teaches wherein the shrink linkage (See figures 1-6, ref # 66) is pivotally coupled to an outer diameter surface of the cylinder.  (See figure 3, ref # 14/68)  

Regarding claim 3
	Hartel teaches wherein the shrink linkage (See figure 3, ref # 66) mechanically converts rotation of the collar (See figure 3, ref # 23) into inward telescoping of the piston (See figure 3, ref # 16) to shorten the shock strut.  (See column 4, line 46 – column 5, line 16, column 6, lines 46-56, & figure 3, ref # 13)  

Regarding claims 4, 12, & 20
	Hartel teaches wherein a tensile force is transmitted through the shrink linkage (See figure 3, ref # 66) between the torque arms (See figure 3, ref # 62 & 29) and the cylinder, (See figure 3, ref # 14) causing the piston (See figure 3, ref # 16) to compress into the cylinder, (See figure 3, ref # 14) in response to rotation of the collar (See figure 3, ref # 23) relative to the cylinder.  (See column 4, line 46 – column 5, line 16 & figure 3, ref # 14)  

Regarding claim 5
	Hartel teaches a system (See figures 1-6) for use with landing gear (See figures 1-6 ref # 11) having an aircraft attachment, (See column 3, lines 64-68 & figures 1-6, ref # 15) the system comprising:    4844-4372-3676a shock strut (See figures 1-6, ref # 13) having a cylinder (See figures 1-6, ref # 14) and a piston (See figures 1-6, ref # 16) configured to be at least partially received by the   (See column 4, lines 26-33 & 46-68, column 5, lines 1-16 & 34-53 & figures 1-6, ref # 14)  

Regarding claims 6 & 14
	Hartel teaches wherein the collar (See figures 1-6, ref # 23) is coupled to the piston (See figures 1-6, ref # 16) via the torque arm.  (See figures 1-6, ref # 62 & 29)  


	Hartel teaches wherein the torque arm (See figures 1-6, ref # 62 & 29) is configured to resist rotation between the collar (See figures 1-6, ref # 23) and the piston (See figures 1-6, ref # 16) in response to the landing gear (See figures 1-6, ref # 11) being extended.  

Regarding claims 9 & 17
	Hartel teaches wherein the system is configured for use in at least one of a main landing gear, a tail landing gear, or a nose landing gear.  (See column 3, lines 64-68)  

Regarding claims 11 & 19
	Hartel teaches wherein the shrink linkage (See figure 3, ref # 66) mechanically converts rotation of the collar (See figure 3, ref # 23) into inward telescoping of the piston (See figure 3, ref # 16) to shorten the shock strut (See figure 3, ref # 13) during retraction of the landing gear.  (See column 4, line 46 – column 5, line 16, column 6, lines 46-56, & figure 3, ref # 11) 

Regarding claim 13
	Hartel teaches an aircraft (See column 3, lines 64-68) comprising: a landing gear (See figures 1-6 ref # 11) having an aircraft attachment (See column 3, lines 64-68 & figures 1-6, ref # 15) for pivotally coupling the landing gear (See figures 1-6 ref # 11) to the aircraft, (See column 3, lines 64-68) the landing gear (See figures 1-6 ref # 11) comprising: a shock strut (See figures 1-6, ref # 13) having a cylinder (See figures 1-6, ref # 14) and a piston (See figures 1-6, ref # 16) configured to be at least partially received by the cylinder; (See figures 1-6, ref # 14) a brace   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartel (US Patent No. 4,047,681) as applied to claims 6 & 14 above, and further in view of Luce (Pub No. US 2015/0101480 A1).  
Regarding claim 7
	Hartel does not teach further comprising an upper bearing and a lower bearing each located radially between the piston and the cylinder.  
	However, Luce teaches further comprising an upper bearing (See figure 3, ref # 32) and a lower bearing (See figure 3, ref # 31) each located radially between the piston (See figure 3, ref # 22) and the cylinder.  (See paragraph 0022 & figure 3, ref # 23)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an upper bearing and a lower bearing each located radially between the piston and the cylinder as taught by Luce in the aircraft of Hartel, so as to support, align, and facilitate motion of the piston relative to the cylinder.  


	Hartel does not teach wherein the landing gear further comprises an upper bearing and a lower bearing each located radially between the piston and the cylinder.  
	However, Luce teaches wherein the landing gear (See figures 2A-3) further comprises an upper bearing (See figure 3, ref # 32) and a lower bearing (See figure 3, ref # 31) each located radially between the piston (See figure 3, ref # 22) and the cylinder.  (See paragraph 0022 & figure 3, ref # 23)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a landing gear further comprises an upper bearing and a lower bearing each located radially between the piston and the cylinder as taught by Luce in the aircraft of Hartel, so as to support, align, and facilitate motion of the piston relative to the cylinder.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Simonneaux et al. (Pub No. US 2017/0016502 A1) discloses an aircraft, a system, a landing gear, an aircraft attachment, a shock strut, a cylinder, a piston, a collar, a torque arm, and upper and lower bearings.  Luce et al. (US Patent No. 8,070,095 B2) discloses an aircraft, a system, a landing gear, an aircraft attachment, a shock strut, a cylinder, a piston, a collar, a torque arm, and upper and lower bearings.  The reference Ditzler (Pub No. US 2020/0377201 A1) discloses an aircraft, a system, a landing gear, an aircraft attachment, a shock strut, a cylinder, a piston, a collar, a torque arm, and upper and lower bearings.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647